In a matrimonial action, defendant appeals from so much of a judgment of the Supreme Court, Nassau County, dated October 11, 1979, as, after a nonjury trial, awarded counsel fees to plaintiff in the sum of $5,580. Judgment *836affirmed insofar as appealed from, with costs. The award was reasonable upon the facts and circumstances presented. Any application for additional fees on behalf of plaintiff should be made to Special Term upon presentation of proper supporting affidavits. Rabin, J. P., Cohalan, Martuscello and Weinstein, JJ., concur.